 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.1 Filed 01/28/21 Page 1 of 23 - 2
UNITED STATES DISTRICT COURT

IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ANTWAN WILLIAMS BACON,

Plaintiff, Case:2:21-cv-10350

Judge: Murphy, Stephen J.
MJ: Whalen, R. Steven
Filed: 01-28-2021

CMP BACON V. MIDWESTERN PET FOCD INC. ETAL (DA)
~V~

MIDWESTERN PET FOGD INC.,
DOWAGIAC TRACTOR SUPPLY Co.,
In their individual and

officiel capacity, JURY TRIAL DEMANDED

Defendant(s). IMMEDIATE RELIEF SQUGHT

CIVIL RIGHTS COMPLAINT
JURY TRIAL DEMANDED

PRELIMINARY STATEMENT:

This is a Civil Rights Action filed by Plaintiff, Antwan Bacon who is 4
resident of the state of Michigan, for Damages and Injunctive Relief
under 42 U.S.C. § 1983, alleging @fimal cruelty and death by poisoning
with Aflatoxin of three (3) family pets (dogs), in-vtoletion-of the
Fourteenth Amendment of the United States Constitution.

JURISDICTION AND VENUE:

     

1. This Honorable Court has jurisdiction over Plaintiff's claims of
violation of Federal Constitution Rights under 28 U.S.C. § 1331 and
§ 1343(a) (3)

PARTIES:

2. The Plaintiff, Antwan Bacon, was residing at 530 Sauth Front 5St.,
in Dowagiac, MI 49047, during the events deseribed in this complaint.

 

 
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.2 Filed 01/28/21 Page 2 of 23

3. Defendant, Midwestern Pet Food Inc., was responsible for the
poisonings and death of King, Princess, and puppy Eli, the family pets
(3 dog's), at the times relevant to this complaint. Defendant's only
known address by Plaintiff is: 9634 Hadden Rd., Evansville, IN 47725,

&,. Dowagiac Tractor Supply Co., was responsible for the poisanongs and
death of King, Princess, and puppy Eli, the family pets (3 dag's), at
the times ralevant to this complaint. Defendant's only known address
by Plaintiff is: 56414 Pokagon St., Dowagiac, MI 49047.

5. Defendant(s) are sued in their official and individual eapacity,

6. All defendants have acted, and cantinued to act, under the color of
state law at all times relevant to this complaint.

FACTS:

7. Qn Qetober 14, 2020, between the hours af 6:00am and 6:30am

Mr. Bacon was awaken by sounds of high pitch deg whining where I then
put.my shoes on°-and proceeded down stairs to see what the noise and
problem was concerning the family pets.

8. The families seven month old puppy E14 was laying on his side in
tha middle of the kitchen floor unresponsive while Princess our female
family pet dog was whining aver him.

9. Sa I checked to se if the puppy Eli was still alive, he was
diseased,

10. At this time, my fiancee Abigal came down stairs and seid whats
wrong and then she put her hand over her mouth and said is the kids
puppy dead,

11. I said yes.

12. She said we have to hurry up and do something quickly before the
kids wake up and see this, it will destroy them, we just bought Eli
for them,

13. I said your right, and grabbed a towel out of the laundry basket
covered him up and told my fiancee to watch him so I cauld go get
dressed and go out side and dig a grave for Eli.

14. I was unaware at the time of the cause of death nor did it cross
my mind that it was the very SportMix Premium Energy Plus dog faod
that I had been: purchasing every. week. 2 ‘bag's ata itime for $29,080,
plus taxes sense the first of fet. 2020,° (see.ex.1vatt.), from the
Tractor Supply Co. store in Dowagiac, Michigan. (See.Ex.2.att.).
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.3 Filed 01/28/21 Page 3 of 23

15. Now after returning back up stairs attempting to be quite and
rushing at the same time to get dressed and brush my teeth in the
bathroom while all 5 of our children don't wake up and go down stairs
without my knowledge, until I heard them all start erying and my
fiancee trying to get the kids to put there puppy down and stop
hugging and kissing Eli.

16. So I rushed back down stairs and grabbed £14 and raped him back up
inside of the towel and put my coat on and went aut the back door of
the house with the kids in tow as they are yelling for me to take him
to the doctor so he could fix there puppy.

17. While the children, my fiancee, and now me to are erying at the
door of the house, I'm trying to explain to all 5 of my kids that
that because of the covid-19 pandemic that we can not afford to take
Eli to the veterinarian where daddy could barely afford to huy dog
food and that its to late because Eli is gone to coggy heaven.

18. So as we attempted to corral the kids to keep them from following
me outside with there puppy with no shoes or socks on in the dead of
winter, I closed the door and locked the security gate and started
digging a grave for Eli,

19. After finishing around about 7:30em to 8:00am I went back inside
of the resident to check an my family and the conditions of the other
two dogs King and Princess.

20. After a few days passed I began to notice that King and Princess
was not acting normally, (speeding through the house and jumping up on
the furniture and chasing the kids around the house), I did not think
anything of it, they could just be tired.

21. So on Nov 20, 2020, batween 6:00am and 6:30am I came down stairs
to get a drink of water,

22, When I reached the bottom of the stairs there was multiple puddles
of vomit that I stepped in and multiple polls of dog feces spread all

over the kitchen and Living room floors, that I spent the remainder of
the morning cleaning up.

23. I then examined both of the family pets and neaticed that there
eye's where completely yellow, they both where refusing to eat and
King and Princess are 100% sluggish, so I pick them up and took them
outside with the kids to try and get them to play, where after a half
hour and eating some grass they started to come around.

24. Sa I continued to feed both pets with the SportMix Premium Energy
Plus unknowing that it was the very thing that's killing our family
pets. ,

 
Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.4 Filed 01/28/21 Page 4 of 23

 

 

25. Where on January 7, 2021, at 3:06pm I took a trip to the local
Tractor Supply store like I do every week to purchase same SportMix
Premium Energy Plus 44 lbs., (2 bags), when I was approached by the
store manager, who informed me that there had been a recall on that
brand af dog food, and that I should not buy any more of it until I
check with the Midwestern Pet Food company before I start again. (The
SportMix Premium Energy Plus dog food was still on the store shelves).

26. The store manager gave me the number to there corporate office, as
I was standing in the middle of the store thinking back and
contemplating if the dog food that I been buying all this time was the
source of all my family pets problems, not fully sure I still bought
one bag of SportMix dog food for $29.00, plus tax. (See.Ex.2.att.).

27. I want straight home and told my fisncas about what I had just
found out from the store manager concerning the dag food we been
buying for months might be hurting King and Princess.

24. As she stood there in shock, I go on the inter net and looked up
the corporate office number for Tractor Supply Ca. and called them
immediately and asked them about the FDA reeall om the SportMix
Pramium Energy Plus dog food that was heing sold at there Dowagiac
store. (Sea.Ex.3.att.).

29. The man on the phone informed me that yes there had heen a recall
an that brand of dog foad by the Food And Drug Administration and that
they are in the procese of removing it from the store shelvas.

30. The man on the phone asked me how long had I been purchasing that
brand of dag food, I told him sense October 1, of 2020, he than asked
me was I having problems with my family pets, I said yes, one death
and two very sick right naw, he then informed me that he would be
contacting the manufacturing company and notifying them of my current
condition of my pets, and he would be sending me a $150.00 gift card
to cover my expenses until the main Midwestern Pet Food Ine. office .
gets in touch with me,

31. While I was still on the phone with the Tractor Supply corporate
office he took my phone number and said he would pass it on, and that
he was sending me that gift card by e-mail right now, which I received
a few minutes leter on my phone, I then thanked him and we anded the
call.

32. Within the hour I received a phone call from a representative from
the Midwestern Pet Food Inc., Co., who asked me tao fill-out a online
form outlining everything that had happened to my pets and had I taken
them to a vet, I explained that I was financially incapable of taking
any of them ta the vet, and that one of our family pets name Eli was
already dead. that cost this family a substantial amount of money. (See
«Ex .5.,att.).
 

 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.5 Filed 01/28/21 Page 5 of 23

33. The representative told me to finish filling out the online form
and that they would be reaching out ta contact me real soon, (that
days date was January 7, 2021, and time was between &:30pm and 5:00pm
).

34. I said to the representative that our Family pets are on the verge
of dying right now, and is there some thing that they could do this
very moment, so I could get them the help they need immediately.

35, he said that there was nothing that could be done, and that they
would be contacting me soon. The phone call was terminated.

36. I have not heard anything from Midwestern Pet Food Ine., or
Tractor Supplies Corporate offices as of today's date as me and my
family sits around and watch our precious dogs that we've had for more
three years slowly die right in front of our eye's, (Sea.Ex.4.att.).

37. On 1/16/2021, Dr. Stan from Midwestern Pet Foods Inc. called the
house at 12:00nc0n, and asked me to fill-out a online form that has
the. same questions in it that I filled out on 1/7/2021, for the
Midwestern Pet Food representative.

38.. The representative said yes I know, but I need you to do it again.

39. So I did, and IT asked for some sagistance far. my families last to
pets, he stated that the company would be in contact with me soon and
the phone call ended there after,

CLAIMS OF RELIEF

40, (Paragraphs 1 through41 ) and all exhibits pertaining thereto are
incorporated herein.

41. That as a result of the actions of defendants, all while acting
under the color of state law intentionally inflicted cruel and unusual
punishment and death of the Plaintiffs! family pets with a dangerously
taxic poison called Aflatoxin through a dog food called SportMix who's
ouner is a citizen of the United States, who's pets have the rights
to be free from any form of animal cruelty or inhuman treatment,

in contravention of the Fourteenth Amendment of the U.S. Constitution
42 USC § 1983. The Plaintiff and his family pets have suffered and
will continue to suffer from physical and mental pain, mental anguish,
emotional distress and death due to the nefarious actions of the
defendant(s), where they have refused to except responsibility for
there unscrupulous behavior by using Asperillus flavus at high levels
that has killed and sickened hundreds of dogs and cats for which the
defendant(s) have not taken the initietive to curve or hamper its
products immanent threat of immediate danger with help of financial
assistance for veterinarian medical treatment to stop the poisoning af
pet owners love ones.
Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.6 Filed 01/28/21 Page 6 of 23

RELIEF REQUESTED

Wherefore, the Plaintiff respectfully request that this Court grant
the following relief:

A. Issue a declaratory judgment that:

1. The actions of Defendant(s); Midwestern Pet Food Ine., and Dowagiac
Tractor Supply Co., violated the Plaintiff's and his family peta
rights to be free from cruel and unusual punishment, animal cruelty,
and death under the Fourteenth Amendment of the United States
Constitution.

B. Issue an injunction ordering the Defendant(s) to:

1. That All manufacturing compainies owned by Midwestern Pet Foods Inc
-, to be closed until a full inspection of each facility is conducted
by an independent agency and it is determined that there are no
poisonous toxins are found in any of there plaints world wide,

2. And to remave all SportMix Premium Energy Plus Pet Foods from all
distributors shelves until campletion of that initial inspection by
that outside agency final review.

3. And cover all medical expenditures at the Defendant(s) expense for
each pet affected by the toxin Aflatoxin that was found in the
Defendant's pet food products.

C. Award compensatory damages in the following amounts:

1. $50,000.00, jointly and severally against defendant(s) Midwestern
Pet Food Inc., and Tractor Supply Co., for their violations of the
Plaintiff's and their family pets Fourteenth Amendment rights,
resulting in physical and mental anguish, including death.

D. Award punitive damages in the following amount so as to stem the
future tide of intentional irreparable injuries.

E. To grant any other such relief as this Court dzems just and proper,
limited to, but including, attorney cost and fees and all medical
bills the Plaintiff may or will incur because of this incident.

Respectfully submitted,
Dated: j/29/2! SAA i Leki’

Mr. Antuan W. Bacan
Plaintiff In Pro Se
530 South Frant St.

 

 

 

 

’ Dowagiac, MI 49047
ZO cud O€ lay giec,
VICTORIA L. CONRAD,
Notary Public

   

at of Cass County, MI

 

 

 

 

 

 

 
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.7 Filed 01/28/21 Page 7 of 23

EXHIBIT 1

 
 

 

a

rae

 

Pagal) 8 Filed 01/28/21 Page 8 of 23

 
 

 

agelD.9 Filed 01/28/21 Page 9 of 23
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.10 Filed 01/28/21 Page 10 of 23

EXHIBIT 2
 

 
    
 

Store: 99
Cashier: Kig
hagalty 8.07

 
 
 

SPH 4005 2
2460175 |

 
   

antorage

‘ST 47.

~ Sacre
- Pinead Saiped

 
   
   

Bric &1#06021304
pal ID OL P922 760109
PIN Veritied

      

 

-PLM-PJG ECF No.1, PagelD.11 Filed 01/28/21 Page 11 of 23
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.12 Filed 01/28/21 Page 12 of 23

EXHIBIT 3
Case 1:21-cv-00188-PLM-PJG ECF.No. 1, PagelD.13 Filed 01/28/21 Page 13 of 23

ede py be ye
Traduct list may continue to expand.

The list of recalled dry pet toad
products announced by Midwestem
Per Food. Ine, on December 30, 2020 is:
* Sportmix Energy Plus, 50 lh. bag
» Exp 03;02;/23/03/L2
+» Exp oa02 22008.
» Exp 03/03/2205 'L2

hed

+ Sportmix Encrgy Mus, 14-16, hag
> Exp 03/02 /22,/03'L3
* Sportmix Promiwn High Enersy,
301h. bag
» Exp 03/03 22/03/13

* Spoltmix Premium High Encrey,
41 1b, bag

“Exp O3/O322/05/L3
* Sportmix Original Cat, 31 Lb. bag
~ Exp 03/03 /22/05'L3
* Sportmix Original Cat, 15 Lb. hy
» Exp OMOR22/05/L2
+ Exp 0390322/03/L3
4 a =

 

 
 

Case 1:21-cv-00188-PLM-PJG ECF.No. 1, PagelD.14

* 95 PM Eg

What is the Problem?

On December 30, 2020, Midwestern Pet
Foud, Dic, aruwunced 4 recall of
certain lots of Sportraix pet food
products after PDA was alerted about
reports of at least 28 dogs that have
died and eight that have fallen ill after
cansturing the recalled Sportmix pet
futd. Multiple product sainples were
tested by the Missouri Department of
Agriculture and fund to contain very
high levels of aflatoxin. Aflatoxin is a
toxin produced by the mold
Aspereitius flavus and attigh levels it
can cause Hness and death in pets.
The toxin can be present even if there
is no visible mold.

FDA is issuing this advisory te notify
the public about the potentially fatal
levels of aflatoxin in pet food products.
that may still be on store shelves,
online. of Re pet owners’ horees.

FDA is conducting follow-up activi leg
at the manufacturirig facility. Dy

& £ a

Bey b

 

Filed 01/28/21 Page 14 of 23
 

Case 1:21-cv-00188-PLM-PJG ECF. No.1, PagelD.15

S49 PM Alo Wye B

This is a developing situation and the
FDA wil update this page wiih
additional information as it becomes
available:

What are the Symptoms of
Aflatoxin Poisoning in
Pets?

Pets arc highiysiuscoptipie to-atlatoxin
palsoning because. unlike people, whe
cat a Varied dict pets generally eat the
same fond contimiously over extended
periods of time. Lf a pets toad cortains
aflatoxin, the toxin could accumulate
inthe pet's system. as they rantinie to
cat the same food,

Pets with aflatoxin poisoning may
OXperlonce symptoms suchas
sluggishness. loss of appetite,
vomiting, jaumeice tcllowish tint to
the eyes, gums er skin. due to Liver
damage), andiar cliarrhea. In some
eases, this toxicity can cause lorg-ae
liver issucs.anclicr death, Some pega
sulfer liver damage without showing

@ * i

 

Filed 01/28/21 Page 15 of 23
Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.16 Filed 01/28/21 Page 16 of 23

a45 PM og a ee
appetite, vamiting. jaundice
(yellowish tint tothe eyes or
SUMS hue ta Liver damage),
antdior diarrhea. In severe cases,
this toxicity canbe tatal In sore
casts, pcis may sitter liver
daraarednut not shew any
symptoms.

*

Pet owners should stop fending
their pets the recalled products
listed below and consult their
veterinarian, cspecially if the pet
is showing'signis of illness: The
pot owner should remove the
fond and make sure no other
animals have access tn the
recalled product,

*

FOAM asking veterinarians whe
suspect atlitoxin poisoning in
their patients te report the cases
throuzh the Safory Reporting
Portal or by calling their lecal
FOA Consumer Cariplains

Canrdinators, Pet owners ca
Also report suspected oases t
FDA,

« # i

 
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.17 Filed 01/28/21 Page 17 of 23

EXHIBIT 4&

 

 
 

 

 

PagelD.18 Filed 01/28/21 Page 18 of 23

 
Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.19 Filed 01/28/21 Page 19 of 23

 

EXHIBIT 5
 
 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.21 Filed 01/28/21 Page 21 of 23

EXHIBIT 5
 

 

 

Case 1:21-cv-00188-PLM-PJG ECF No.1, PagelD.22 Filed 01/28/21 Page 22 of 23

AC TM ee.

 

glance Du
 

922084 IW ‘i TouLaG

#95 WOOU "GATH 313A LS3M Lez
3SNOHLNNGD S3iV4S QZLINA AIAN auedaRHL
WVOIHOIW JO LOIULSIO NUZLSVa 3Hi aos
4809 L95TNiSId S3ivis a3LINA

AY3ND 3HL JO 3914450

 

 

 

 

 

~
N
—
oO
~
N
oO
o
©
Oo
a
N
~
oO
N
~
a
oO
To
L
iL
oO
N
a
oO
o
©
Oo
a
oO
Zz
LL
O
LU
O
ry
0
=
—
C
oO
0
a
Oo
9
>
°
a
N
a
o
Nn
©

, aw S .
\
3"
7556 ESbE TODO onAaT Ste
aoe Mi TO
ate lll —
: aa nove SivZ3TER woRIN hu

  
      

i
i
‘
{
i
|
[
i
|

 

 
